Appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered March 27, 2014 in proceedings pursuant to RPTL article 7. The order, among other things, granted the petition to the extent that it directed that the assessment rolls be corrected to reflect reduced assessed values determined by the court for tax years 2008/2009 through 2012/2013 and directed that the overpayment of taxes be refunded with costs.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Rite Aid Corp. v Huseby ([appeal No. 2] 130 AD3d 1518 [2015]). Present — Scudder, P.J., Smith, Garni, Sconiers and Whalen, JJ.